DETAILED ACTION
This Office Action is in response to the application filed on 10 September 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 38 of U.S. Patent No. 10,522,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in question all appear to recite limitations pertaining to an LED chip on a submount, wherein a lumiphoric material is arranged on the LED and the submount wherein a portion of an encapsulant formed on the lumiphoric material is arranged between a light-altering material, arranged around the LED chip, and the submount. Furthermore, the limitations in question all appear to be originally recited in elected claims and therefore claim 12 does not appear to be a result of an election, making the limitations in question eligible for a double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-10, 12-19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould et al. (US 2017/0069606 A1; hereinafter Gould).
In regards to claim 1, Gould teaches, e.g. in fig. 10, a light emitting diode (LED) package comprising: 
a submount (202) [0088]; 
at least one LED chip (204) on the submount [0088]; 
a lumiphoric material (206) [0088] arranged on the at least one LED chip and on at least a portion of the submount adjacent to the at least one LED chip (fig. 10: e.g. (206) is on (204) and (202));
 a light-altering material (210) [0088] on (e.g. (208) can be 0 mm) the lumiphoric material and arranged around a perimeter of the at least one LED chip (fig. 10); and 
an encapsulant (212) over the at least one LED chip [0088]; 
wherein the encapsulant forms a shape that includes a lens (e.g. curved upper surface) and a lens base (e.g. planar bottom surfaces); and 
wherein the light-altering material is registered with the lens base (e.g. fig. 10: (210) is in contact and aligned with a bottom surface of (212)).
In regards to claim 2, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches the limitations wherein the light-altering material comprises: an outer face (e.g. the face of (210) facing away from (204)) and an inner face (e.g. the face of (210) facing towards (204)) that generally opposes the outer face, wherein the outer face is aligned with the lens base (e.g. the face of (210) facing away from (204) is aligned with the outer surface of the bottom of (212)).
In regards to claim 4, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches the limitations wherein the light-altering material (210) comprises: an outer face (e.g. the face of (210) facing away from (204)) and an inner face (e.g. the face of (210) facing towards (204)) 
In regards to claim 5, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches the limitations wherein the lens comprises a hemispherical shape (e.g. in fig. 10) with a circular lens base (e.g. the plan view of the encapsulant lens in fig. 5 is roughly circular).
In regards to claim 6, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches the limitations wherein the lens (94) comprises a curved top surface (98) and one or more planar side surfaces (e.g. (96a-d)) [0079].
In regards to claim 8, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches the limitations wherein the at least one LED chip (e.g. (82)) comprises a plurality of LED chips (e.g. fig. 4).
In regards to claim 9, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches the limitations wherein the light-altering material (210) comprises a light-reflective material [0088].
In regards to claim 10, Gould teaches the limitations discussed above in addressing claim 9. Gould further teaches the limitations wherein the light-reflective material (210) comprises at least one of fused silica, fumed silica, or titanium dioxide (TiO2) particles suspended in silicone [0088].
In regards to claim 12, Gould teaches, e.g. in fig. 10, a light emitting diode (LED) package comprising: 
a submount (202) [0088]; 
at least one LED chip (204) on the submount [0088]; 
a lumiphoric material (206) [0088] arranged on the at least one LED chip and on at least a portion of the submount adjacent to the at least one LED chip (fig. 10: e.g. (206) is on (204) and (202)); 
an encapsulant layer (212/208) on the lumiphoric material [0088]; and 
a light-altering material (210) arranged around a perimeter of the at least one LED chip [0088]; 
wherein a portion of the encapsulant layer is arranged between the light-altering material and the submount (e.g. fig. 10: (208) is between (210) and (202)).
In regards to claim 13, Gould teaches the limitations discussed above in addressing claim 12. Gould further teaches the limitations wherein a portion of the lumiphoric material (206) [0088] is arranged between the light-altering material (210) [0088] and the submount (202) [0088].
In regards to claim 14, Gould teaches the limitations discussed above in addressing claim 13. Gould further teaches the limitations wherein the portion of the encapsulant layer (e.g. (208)) [0088] that is arranged between the light-altering material (210) [0088] and the submount (202) [0088] is also arranged between the light-altering material and the portion of the lumiphoric material that is arranged between the light-altering material and the submount.
In regards to claim 15, Gould teaches the limitations discussed above in addressing claim 12. Gould further teaches the limitations wherein the encapsulant layer (212/208) comprises silicone [0088].
In regards to claim 16, Gould teaches, e.g. in fig. 10, the limitations discussed above in addressing claim 12. Gould further teaches the limitations wherein the encapsulant layer (212/208) [0088] entirely covers the lumiphoric material (206) [0088] and the at least one LED chip (204) [0088].
In regards to claim 17, Gould teaches the limitations discussed above in addressing claim 12. Gould
In regards to claim 18, Gould teaches the limitations discussed above in addressing claim 17. Gould further teaches the limitations wherein the lens (94) comprises a curved top surface (98) [0079].
In regards to claim 19, Gould teaches the limitations discussed above in addressing claim 18. Gould further teaches the limitations wherein the lens (94) further comprises one or more planar side surfaces (96a-d) [0079].
In regards to claim 21, Gould teaches a light emitting diode (LED) package comprising: 
a submount (202) [0088]; 
at least one LED chip (204) on the submount [0088]; 
a light-altering material (210) ([0088]: e.g. (210) is arranged around (204)) arranged around a perimeter of the at least one LED chip; and 
a lumiphoric material (206) [0088] that forms a coating over the at least one LED chip, the light-altering material, and a portion of the submount that is uncovered by the at least one LED chip and the light-altering material.
In regards to claim 22, Gould teaches the limitations discussed above in addressing claim 21. Gould further teaches the limitations further comprising an encapsulant layer (212) [0088] on the lumiphoric material (206) [0088], the at least one LED chip (204) [0088], and the light-altering material (210) [0088].
In regards to claim 23, Gould teaches the limitations discussed above in addressing claim 22. Gould further teaches the limitations wherein the encapsulant layer (212) [0088] forms a shape that includes a lens (e.g. curved upper surface) with a lens base (e.g. planar bottom surfaces) and the light-altering material (210) [0088] is registered with the lens base (e.g. in contact and aligned with a bottom surface of (212)).
In regards to claim 24, Gould teaches the limitations discussed above in addressing claim 23. Gould
In regards to claim 25, Gould teaches the limitations discussed above in addressing claim 24. Gould further teaches the limitations wherein the lens (94) further comprises one or more planar side surfaces (96a-d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 11, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould as applied to claims 1, 17, and 23 above.
In regards to claim 3, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches the limitations wherein the light-altering material (210) comprises: (e.g. the face of (210) facing away from (204)) and an inner face (e.g. the face of (210) facing towards (204)) that generally opposes the outer face (e.g. fig. 10).
Gould appears to be silent as to the limitations wherein the lens base is aligned between the outer face and the inner face; however, Gould teaches that an encapsulant lens can have different shapes (e.g. figs. 5 and 10). Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey
In regards to claim 7, Gould teaches the limitations discussed above in addressing claim 1. Gould further teaches, e.g. in fig. 4, the limitations wherein the lens (94) comprises one or more planar side surfaces (96a-d).
Gould appears to be silent as to the limitations wherein the lens comprises a planar top surface; however, Gould teaches that an encapsulant lens can have different shapes (e.g. figs. 5 and 10). Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 11, Gould teaches the limitations discussed above in addressing claim 1. Gould appears to be silent as to the limitations wherein the light-altering material comprises a light-absorbing material; however Gould teaches that the light-altering material can be made of different types of materials [0092]. Therefore it would have been obvious to one having ordinary skill at the time the invention was made to have the limitation wherein the light-altering material comprises a light-absorbing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07.
In regards to claim 20, Gould teaches the limitations discussed above in addressing claim 17. Gould further teaches, e.g. in fig. 4, the limitations wherein the lens (94) comprises one or more planar side surfaces (96a-d).
Gould appears to be silent as to the limitations wherein the lens comprises a planar top surface; however, Gould teaches that an encapsulant lens can have different shapes (e.g. figs. 5 and 10). Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey
In regards to claim 26, Gould teaches the limitations discussed above in addressing claim 23. Gould further teaches, e.g. in fig. 4, the limitations wherein the lens (94) comprises one or more planar side surfaces (96a-d).
Gould appears to be silent as to the limitations wherein the lens comprises a planar top surface; however, Gould teaches that an encapsulant lens can have different shapes (e.g. figs. 5 and 10). Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812